IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SERGEI KOVALEV,                            : No. 51 EAL 2020
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
IRINA STEPANSKY, DMD; JOHN DOE;            :
HEALTH PARTNERS PLANS, INC.;               :
WILLIAM S. GEORGE; AVESIS                  :
INCORPORATED; CHRIS SWANKER,               :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.